Citation Nr: 0027582	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to January 23, 1996, 
for a 50 percent rating for residuals of a head injury with 
postoperative subdural hygroma, migraine headaches, and 
visual blurring.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel
INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In that decision, the RO granted service connection 
for residuals of a head injury and evaluated the disability 
as 10 percent disabling, effective February 9, 1990.  In a 
November 1991 rating decision, the RO increased the 
evaluation to 30 percent, effective February 9, 1990.  The RO 
considered this to be a complete grant of the veteran's 
appeal with respect to the evaluation of his residuals of a 
head injury.  Thereafter, in response to what it considered 
to be a claim for increase, the RO entered a March 1996 
rating decision increasing the evaluation to 50 percent, 
effective January 23, 1996.  As explained in the Board's 
January 1998 remand, the Board has concluded that the RO 
incorrectly concluded that the veteran was satisfied with its 
November 1991 rating decision increasing the evaluation to 30 
percent.  

In its September 1998 remand, the Board requested that the RO 
clarify whether the veteran was seeking an evaluation in 
excess of 50 percent for residuals of a head injury and/or 
entitlement to a total rating based upon unemployability due 
to service-connected disabilities.  An October 1998 letter 
from the RO requesting clarification is of record.  The 
veteran responded in a December 1998 statement that he was 
seeking a total rating based on unemployability due to 
service-connected disabilities; he did not indicate that he 
desired a rating in excess of 50 percent for the residuals of 
a head injury.  The RO denied entitlement to a rating in 
excess of 50 percent for residuals of a head injury and 
entitlement to a total rating based upon unemployability due 
to service-connected disabilities in a June 1999 rating 
decision.  Thereafter, no communication addressing the total 
rating issue or the issue of entitlement to a rating in 
excess of 50 percent for the residuals of a head injury has 
been received from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to any issue 
other than the issue of entitlement to an earlier effective 
date for the 50 percent rating for the residuals of a head 
injury.

REMAND

Of record at the time of the Board's September 1998 remand 
was the transcript of the veteran's September 1990 personal 
hearing showing that he was pursuing vocational 
rehabilitation at the time of the hearing.  In the September 
1998 remand, the Board requested that additional VA medical 
and vocational rehabilitation records be obtained.  Although 
the RO obtained additional VA medical reports, it failed to 
obtain any VA vocational rehabilitation records.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain the veteran's 
vocational rehabilitation and counseling 
file and associate the file with the 
record.  If the veteran identifies any 
other records pertinent to the issue on 
appeal, the RO should take appropriate 
steps to obtain a copy of those records 
as well. 

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
an earlier effective date for a 50 
percent rating for residuals of a head 
injury.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


